DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 9 are objected to because of the following informalities:
Claim 4 ends with a comma.
In claim 9, the language “wherein the first, second and coaxial cables are part of the same coaxial cable” should be “wherein the first, second and third coaxial cables are part of the same coaxial cable”.
Correction is required.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

	In claims 7 and 14, “the fifth loop” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, “the third loop” is presumed to have been intended.

	In claim 12, “the fourth coaxial cable” and “the fourth loop” lack antecedent basis, rendering the scope of the claim unclear.  The examiner suggests adding a new claim 16 that depends from claim 10 and that is analogous to claim 4, and amending claim 12 to depend from new claim 16.  Correction is required so that the scope of the claim is clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited US 2015/0372395 to Lavedas (Lavedas) in view of applicant-cited US 6,054,856 to Garroway et al. (Garroway) and US 2017/0207535 to Tsukuda et al. (Tsukuda).

	Regarding claim 1, Lavedas discloses a gradiometer probe comprising:
	
	a first cable forming a first loop
	a second cable forming a second loopand
	a third cable forming a third loop
	

	Lavedas is not relied upon as explicitly disclosing that first, second and third cables are coaxial cables.  Garroway discloses in connection with a gradiometer split-shield coil use of a transmission line such as a coaxial cable having a conductor and a shield (Garroway, e.g., Fig. 5).  Garroway discloses that use of a coaxial cable with a split shield reduces electric field noise pick-up and magnetic field noise pick-up (Garroway, e.g., col. 6, lines 18-28).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lavedas such that the first, second and third cables are coaxial cables.  In this way, in the manner disclosed by Garroway, electric 

	Fig. 2 of Lavedas is not relied upon as explicitly disclosing an insulating material having a first side and a second side, and wherein a portion of the first loop is located on the first side of the insulating material and a second portion of the first loop is located on the second side of the insulating material, and wherein a portion of the second loop is located on the first side of the insulating material and a second portion of the second loop is locating on the second side of the insulating material, and wherein a portion of the third loop is locating on the first side of the insulating material and a second portion of the third loop is locating on the second side of the insulating material.  Tsukuda discloses an insulating material having a first side and a second side, wherein a portion of a first loop is located on the first side of the insulating material and a second portion of the first loop is located on the second side of the insulating material, wherein a portion of a second loop is located on the first side of the insulating material and a second portion of the second loop is locating on the second side of the insulating material, and wherein a portion of a third loop is locating on the first side of the insulating material and a second portion of the third loop is locating on the second side of the insulating material (Tsukuda, e.g., Fig. 13 and paragraphs 149-157, antenna 10b is formed in rigid substrate having first and second sides; it is implicit that the substrate includes an insulating material; note that each loop in Fig. 13 has a portion on first side of substrate and a second portion on a second side of the substrate).  It would have been obvious before the effective filing 

	Regarding the recitation wherein a first antenna is formed by the first portions of the first, second and third loops on the first side of the insulating material, and a second antenna is formed by the second portions of the first, second and third loops on the second side of the insulating material, it is noted that the combination of Lavedas, Garroway and Tsukuda set forth above discloses the first portions of the first, second and third loops on the first side of the insulating material and the second portions of the first, second and third loops on the second side of the insulating material.  Accordingly, the combination of Lavedas, Garroway and Tsukuda set forth above discloses the formation of a first antenna and a second antenna as claimed.

a tuning circuit (see Lavedas in view of Garroway and Tsukuda as applied to claim 1, Lavedas, e.g., Figs. 4-5 and paragraphs 98-112, tune/match block 250; note that Figs. 4-5 show implementation of an automated control scheme for the three loop configuration of Fig. 2).

	Regarding claim 3, Lavedas in view of Garroway and Tsukuda disclose wherein the tuning circuit is a balun transformer (see Lavedas in view of Garroway and Tsukuda as applied to claim 1, Lavedas, e.g., Figs. 4-5 and paragraphs 98-112, tune/match block 250; also see paragraph 100 in particular, tune/match block 250 (for port 2, associated with the set of loops that includes outermost loop 110A and innermost loop 110C), is substantially similar to the illustrated tune/match block 240; tune match block 240 is a balun transformer).

	Regarding claim 4, Lavedas in view of Garroway and Tsukuda as applied to claim 1 is not relied upon as explicitly disclosing a fourth coaxial cable forming a fourth loop, wherein a portion of the fourth loop is locating on the first side of the insulating material and a second portion of the fourth loop is locating on the second side of the insulating material.  Lavedas discloses in Fig. 7 an arrangement corresponding to the addition of a fourth conductor loop to the arrangement of Fig. 2, with a means of mechanically adjusting of the exact area of the fourth loop being provided to assure the proper geometric relationship to the aggregate of the other loops (Lavedas, e.g., Fig. 7 and paragraphs 118-120).  Additionally, as noted above in 

	Regarding claim 6, Lavedas in view of Garroway and Tsukuda is not relied upon as disclosing an adjustment device to change an area of the third loop by expanding or contracting the third loop outward or inward to tune the gradiometer probe.  Lavedas discloses in Fig. 7 an arrangement including a means of mechanically adjusting loop area to assure the proper geometric relationship to the aggregate of the other loops (Lavedas, e.g., Fig. 7 and paragraph 120).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lavedas, Garroway and Tsukuda to include an adjustment device to change an area of the third loop by expanding or contracting the third loop outward or inward to tune the gradiometer probe.  In this way, in the manner disclosed by Lavedas, the proper 

	Claim 8 wherein the first antenna is a receive antenna and the second antenna is a transmit antenna.  This language merely sets forth an intended use of the structures recited in claim 1 (e.g., the first portions of the first, second and third loops on the first side of the insulating material forming the first antenna and the second portions of the first, second and third loops on the second side of the insulating material forming the second antenna) and provides no further structural limitations beyond the structural limitations set forth in claim 1.  Accordingly, the language of claim 8 does not carry patentable weight and therefore fails to patentably distinguish over Lavedas in view of Garroway and Tsukuda as applied to claim 1.  Nonetheless, at least in view of Lavedas’ disclosure in paragraph 124 (all of the embodiments of the antenna geometries described herein are compatible with known techniques of resonating, tuning, and/or matching of loop antennas for the purpose of coupling to transmitters and/or receivers to achieve efficient operation), it would appear that the first portions of the first, second and third loops on the first side of the insulating material (first antenna) can be used to receive and that the second portions of the first, second and third loops on the second side of the insulating material (second antenna) can be used to transmit.

	Regarding claim 9, Lavedas in view of Garroway and Tsukuda as applied to claim 1 is not relied upon as explicitly disclosing wherein the first, second and coaxial cables are part of the same coaxial cable.  Lavedas nonetheless discloses that 

	Regarding claim 10, Lavedas discloses a method of operating a gradiometer probe to detect a material, the method comprising:
	connecting the gradiometer probe to a control box including a power supply (Lavedas, e.g., paragraphs 69-75, see paragraphs 70-72 in particular, detection systems, such as for detecting explosive materials using the phenomena of nuclear quadrupole resonance (NQR); experiments in connection with FIGS. 2-8 have demonstrated RFI suppression in excess of 50 dB (100,000:1), thereby offering the potential to build larger and more sensitive detection systems than have previously been considered practical; also see, e.g., paragraphs 1, 58; use of arrangements such as shown in Figs. 2, 7 for such detection systems necessarily includes connection of a gradiometer probe to a control box including a power supply; also see Figs. 4-5);
	providing power to the gradiometer probe to transmit a transmit signal (see Lavedas as applied above; note in particular that at least the arrangement of Fig. 7 is 
	tuning the gradiometer probe for detecting the material (Lavedas, e.g., paragraph 73, tuning using automated electronic means in addition to or in place of mechanical adjustments; also see Figs. 4-5, tune/match block 240, 250; also see Fig. 7 and paragraph 120, mechanical adjustment means); and
	detecting a receive signal from excitation of the material to be detected by the transmit signal (see Lavedas as applied above; detection systems, such as for detecting explosive materials using the phenomena of nuclear quadrupole resonance (NQR), necessarily require detecting a receive signal from excitation of the material to be detected by the transmit signal);
	analyzing the receive signal to detect the material (see Lavedas as applied above; detection systems, such as for detecting explosive materials using the phenomena of nuclear quadrupole resonance (NQR), necessarily require analyzing the receive signal to detect the material), wherein the gradiometer probe comprises:
		
		a first cable forming a first loop
		a second cable forming a second loopand
		a third cable forming a third loop
		

	Lavedas is not relied upon as explicitly disclosing that first, second and third cables are coaxial cables.  Garroway discloses in connection with a gradiometer split-shield coil use of a transmission line such as a coaxial cable having a conductor and a shield (Garroway, e.g., Fig. 5).  Garroway discloses that use of a coaxial cable with a split shield reduces electric field noise pick-up and magnetic field noise pick-up (Garroway, e.g., col. 6, lines 18-28).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lavedas such that the first, second and third cables are coaxial cables.  In this way, in the manner disclosed by Garroway, electric 

	Fig. 2 of Lavedas is not relied upon as explicitly disclosing an insulating material having a first side and a second side, and wherein a portion of the first loop is located on the first side of the insulating material and a second portion of the first loop is located on the second side of the insulating material, and wherein a portion of the second loop is located on the first side of the insulating material and a second portion of the second loop is locating on the second side of the insulating material, and wherein a portion of the third loop is locating on the first side of the insulating material and a second portion of the third loop is locating on the second side of the insulating material.  Tsukuda discloses an insulating material having a first side and a second side, wherein a portion of a first loop is located on the first side of the insulating material and a second portion of the first loop is located on the second side of the insulating material, wherein a portion of a second loop is located on the first side of the insulating material and a second portion of the second loop is locating on the second side of the insulating material, and wherein a portion of a third loop is locating on the first side of the insulating material and a second portion of the third loop is locating on the second side of the insulating material (Tsukuda, e.g., Fig. 13 and paragraphs 149-157, antenna 10b is formed in rigid substrate having first and second sides; it is implicit that the substrate includes an insulating material; note that each loop in Fig. 13 has a portion on first side of substrate and a second portion on a second side of the substrate).  It would have been obvious before the effective filing 

	Regarding the recitation wherein a first antenna is formed by the first portions of the first, second and third loops on the first side of the insulating material, and a second antenna is formed by the second portions of the first, second and third loops on the second side of the insulating material, it is noted that the combination of Lavedas, Garroway and Tsukuda set forth above discloses the first portions of the first, second and third loops on the first side of the insulating material and the second portions of the first, second and third loops on the second side of the insulating material.  Accordingly, the combination of Lavedas, Garroway and Tsukuda set forth above disclose the formation of a first antenna and a second antenna as claimed.

wherein the tuning is performed by a balun transformer (see Lavedas in view of Garroway and Tsukuda as applied to claim 1, Lavedas, e.g., Figs. 4-5 and paragraphs 98-112, tune/match block 250; also see paragraph 100 in particular, tune/match block 250 (for port 2, associated with the set of loops that includes outermost loop 110A and innermost loop 110C), is substantially similar to the illustrated tune/match block 240; tune match block 240 is a balun transformer).

	Regarding claim 13, Lavedas in view of Garroway and Tsukuda is not relied upon as disclosing wherein the gradiometer probe further comprises an adjustment device to change an area of the third loop by expanding or contracting the third loop outward or inward to tune the gradiometer probe.  Lavedas discloses in Fig. 7 an arrangement including a means of mechanically adjusting loop area to assure the proper geometric relationship to the aggregate of the other loops (Lavedas, e.g., Fig. 7 and paragraph 120).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lavedas, Garroway and Tsukuda such that the gradiometer probe further comprises an adjustment device to change an area of the third loop by expanding or contracting the third loop outward or inward to tune the gradiometer probe.  In this way, in the manner disclosed by Lavedas, the proper geometric relationship of the third loop to the aggregate of the other loops can be assured.

wherein the first antenna is a receive antenna and the second antenna is a transmit antenna (in combination of Lavedas in view of Garroway and Tsukuda, see Lavedas, e.g., paragraph 124, all of the embodiments of the antenna geometries described herein are compatible with known techniques of resonating, tuning, and/or matching of loop antennas for the purpose of coupling to transmitters and/or receivers to achieve efficient operation; accordingly, the first portions of the first, second and third loops on the first side of the insulating material (first antenna) can be used to receive and the second portions of the first, second and third loops on the second side of the insulating material (second antenna) can be used to transmit).

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7, 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 7,973,722 to Hill et al. relates to near field communications.
	US 2006/0238430 to Morioka relates to a loop antenna having a loop shape, and a method of manufacturing such an antenna device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL R MILLER/Primary Examiner, Art Unit 2863